While I agree that the purpose of R. C. 3519.01 has been served in a procedurally defective manner, it is important to emphasize that the law proposed in the second petition submitted to the Attorney General, pursuant to R. C. 3519.01, was substantially and substantively different from the proposed law in the first petition. It seems apparent that the "proposers" and the Attorney General looked upon the process required by R. C.3519.01 as a continuing process in which changes may be made on a second petition without submitting even a copy of the names of the original 100 signators to the first petition. Our decision in this case should not prohibit such a process where modifications to either the law or the summary in a petition submitted to the Attorney General, pursuant to R. C. 3519.01, are not so substantial as to require 100 electors to petition for the modified or revised proposed law. There may be instances in which some changes can be made, or in which the proposers and the Attorney General's office develop a summary that eliminates objections raised by the Attorney General, without violating the purpose for the requirement of 100 signators. Such a process does not violate the purpose of R. C. 3519.01, and it facilitates, rather than obstructs, the people's constitutional right to initiate statutes.
For these reasons, I concur in the decision. *Page 135